IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


U.S.BANK, NATIONAL ASSOCIATION,       : No. 495 MAL 2014
AS TRUSTEE FOR HARBOR VIEW            :
2005-08                               :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
EDWARD H. DEVINE, A/K/A EDWARD        :
H. DEVINE, JR., AND VICTORIA ANN      :
DEVINE, A/K/A VICTORIA A. WOODS,      :
AND ALL UKNOWN OCCUPANTS              :
AND/OR OCCUPIERS                      :
                                      :
                                      :
PETITION OF: EDWARD H. DEVINE         :


                                   ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.